920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lee McINTOSH, Defendant-Appellant.
No. 90-5651.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-89-126-C)
William C. Ingram, Jr., Floyd, Greeson, Allen & Jacobs, Greensboro, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, Robert J. Conrad, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jerry Lee McIntosh appeals the guidelines sentence he received after pleading guilty to conspiracy to commit bank fraud (18 U.S.C. Sec. 371) and bank fraud (18 U.S.C. Sec. 1344).  We affirm.


2
At sentencing, the government recommended that the district court impose, under U.S.S.G. Sec. 5G1.3, a sentence consecutive to the sentence imposed on McIntosh in the Northern District of Georgia two months earlier.  The district court imposed a consecutive sentence.  McIntosh made no objection.  On appeal, however, he contends that Sec. 5G1.3 did not authorize a consecutive sentence.


3
McIntosh waived the issue by failing to raise it at the sentencing hearing.   See United States v. Holguin, 868 F.2d 201, 205 (7th Cir.), cert. denied, 58 U.S.L.W. 3214 (U.S. Oct. 2, 1989) (No. 88-7228).  Therefore, it is not before this Court.  In addition, the imposition of a consecutive sentence in this case does not appear to be plain error.  See Fed.R.Crim.P. 52(b).


4
The sentence imposed by the district court is accordingly affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.